UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6238


ANTONIO MOSLEY,

                  Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cv-00399-MOC; 3:11-cr-00336-MOC-1)


Submitted:   March 17, 2015                 Decided:   March 31, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Mosley, Appellant Pro Se.        William Michael Miller,
Melissa Louise Rikard, Assistant United States Attorneys,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Mosley seeks to appeal the district court’s order

staying the Government’s response to his motion for access to

sealed court records.           This court may exercise jurisdiction only

over    final       orders,     28    U.S.C.        § 1291   (2012),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                 The order Mosley seeks to appeal

is   neither    a    final    order    nor     an    appealable   interlocutory     or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal   contentions       are       adequately    presented    in   the

materials      before    this    court    and       argument   would   not    aid   the

decisional process.



                                                                             DISMISSED




                                             2